[a102001.jpg]
OWENS & MINOR, INC. Restricted Stock Agreement THIS AGREEMENT, dated the
________________, between OWENS & MINOR, INC., a Virginia corporation (the
"Company"), and _____________ ("Participant"), is made pursuant and subject to
the provisions of the Company's 2015 Stock Incentive Plan (the "Plan"). All
capitalized terms used herein that are not otherwise defined shall have the same
meaning given to them in the Plan. W I T N E S S E T H: 1. Restricted Stock
Grant. Pursuant to the provisions of the Plan, on _____________ (the “Date of
Grant”), the Company granted to Participant, subject to the terms and conditions
of the Plan and subject further to the terms and conditions herein set forth, a
Stock Award of ______ shares of Common Stock (the “Restricted Stock”). 2. Terms
and Conditions. The shares of Restricted Stock evidenced hereby are subject to
the following terms and conditions: (a) Restricted Period. Until the third
anniversary of the Date of Grant (the “Restricted Period”) or the lapse of
restrictions as provided in subsection 2(d) hereof, the Restricted Stock shall
be subject to the following restrictions: (i) Participant shall not be entitled
to receive the certificate or certificates evidencing the Restricted Stock; (ii)
Shares of Restricted Stock may not be sold, transferred, assigned, pledged,
conveyed, hypothecated or otherwise disposed of; and (iii) Shares of Restricted
Stock may be forfeited immediately as provided in subsection 2(d) hereof.
Notwithstanding the foregoing, Participant shall be entitled to vote the shares
of Restricted Stock and receive dividends thereon while the Restricted Stock is
outstanding. Any stock dividends or other shares of Company stock or other
property issued in respect of Restricted Stock, including without limitation,
shares issued in connection with stock splits and recapitalizations, will be
subject to the same restrictions applicable to the Restricted Stock. (b) Custody
of Shares of Restricted Stock. Certificates representing the shares of
Restricted Stock shall be issued in Participant’s name but shall be held by the
Company (or its transfer agent) during the Restricted Period. The Company’s
Secretary and its General Counsel shall serve as attorney-in-fact for
Participant during the Restricted Period with full power and authority in
Participant’s name to assign and convey to the Company any shares of Restricted
Stock that Participant forfeits under subsection 2(d) hereof. Each certificate
representing shares Exhibit 10.2



--------------------------------------------------------------------------------



 
[a102002.jpg]
of Restricted Stock may bear a legend referring to the risk of forfeiture of the
shares and stating that such shares are nontransferable until all restrictions
have been satisfied and the legend has been removed. (c) Distribution of
Restricted Stock. If Participant remains in the continuous employment of the
Company or an Affiliate during the entire Restricted Period and otherwise does
not forfeit such shares pursuant to subsection 2(d) hereof, all restrictions
applicable to the shares of Restricted Stock shall lapse upon expiration of the
Restricted Period and a certificate or certificates representing the shares of
Common Stock that were granted to Participant in the form of shares of
Restricted Stock shall be delivered to Participant. (d) Lapse of Restrictions or
Forfeiture. (i) Death. If Participant’s employment with the Company and its
Affiliates is terminated before the expiration of the Restricted Period by
reason of Participant’s death, all restrictions applicable to the shares of
Restricted Stock shall immediately lapse on the date of Participant’s death and
the certificate or certificates representing the shares of Common Stock shall be
delivered to Participant’s estate. (ii) Disability. If Participant’s employment
with the Company and its Affiliates is terminated before the expiration of the
Restricted Period by reason of “total and permanent disability” (as such term is
defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”)), all restrictions on a pro rata number of shares of Restricted
Stock shall lapse. The “pro rata number” shall be the number of shares of
Restricted Stock multiplied by a fraction, the numerator of which is the number
of months (including a fractional month) of Participant’s employment after the
Date of Grant and the denominator of which is 36. The certificate or
certificates representing the shares of Common Stock upon which the restrictions
have lapsed shall be delivered to Participant. (iii) Retirement. If
Participant’s employment with the Company and its Affiliates is terminated
before the expiration of the Restricted Period by reason of retirement (defined
below), all shares of Restricted Stock shall be forfeited immediately and all
rights of Participant to such shares shall terminate immediately without further
obligation on the part of the Company. Notwithstanding the foregoing, if
Participant’s service to the Company or an Affiliate continues from and after
the date of retirement through (i) membership on the Board, (ii) a written
consulting services arrangement with the Company or an Affiliate or (iii) at the
discretion of the Company, a written confidentiality and non-solicitation
agreement with the Company (“Post-Retirement Service”), shares of Restricted
Stock shall not be forfeited but shall continue to be held by the Company until
the earlier of (i) the end of the Restricted Period at which time such shares
shall be delivered to the Participant or (ii) the date Participant ceases to
provide Post-Retirement Service at which time such shares shall be forfeited.
For purposes of this Section 2(d)(iii),



--------------------------------------------------------------------------------



 
[a102003.jpg]
retirement shall mean severance from the employment of the Company and its
Affiliates (i) at or after the attainment of age 55 and after completing a
number of years of service (the total years of service credited to Participant
for purposes of determining vested or nontransferable interest in a defined
benefit pension plan maintained by the Company or an Affiliate which satisfies
the requirements of Section 401(a) of the Code) that, when added to
Participant’s age at the time of severance from employment, equals at least 65
or (ii) at or after the attainment of age 65. (iv) Termination of Employment by
Company or Affiliate. (a) With Cause. If the Company or an Affiliate terminates
Participant’s employment with the Company and its Affiliates with “cause,” all
shares of Restricted Stock shall be forfeited immediately and all rights of
Participant to such shares shall terminate immediately without further
obligation on the part of the Company. For purposes of this Agreement, “cause”
means: (i) misappropriation, theft or embezzlement of funds or property from the
Company or an Affiliate or securing or attempting to secure personally any
profit in connection with any transaction entered into on behalf of the Company
or an Affiliate, (ii) conviction of, or entry of a plea of “nolo contendere”
with respect to, a felony which, in the reasonable opinion of the Company, is
likely to cause material harm to the Company’s or an Affiliate’s business,
customer or supplier relations, financial condition or prospects, (iii)
violation of the Company’s Code of Honor or any successor code of conduct; or
(iv) failure to substantially perform (other than by reason of illness or
temporary disability, regardless of whether such temporary disability is or
becomes a total and permanent disability (as defined in paragraph 2(d)(ii)
above), or by reason of approved leave of absence) the duties of Participant’s
job. (b) Without Cause. If Participant’s employment with the Company and its
Affiliates is terminated by the Company or an Affiliate without “cause,” all
restrictions on a pro rata number of shares of Restricted Stock shall lapse. The
“pro rata number” shall be the number of shares of Restricted Stock multiplied
by a fraction, the numerator of which is the number of months (including a
fractional month) of Participant’s employment after the Date of Grant and
denominator of which is 36. The certificate or certificates representing the
shares of Common Stock upon which the restrictions have lapsed shall be
delivered to Participant. (v) Termination of Employment by Participant. If
Participant resigns from employment with the Company and its Affiliates before
the expiration of the Restricted Period, without regard to the reason for such
resignation (other than death, disability or retirement as provided in
subsections (i), (ii) and (iii) above), all of the shares of Restricted Stock
shall be forfeited immediately and all rights



--------------------------------------------------------------------------------



 
[a102004.jpg]
of Participant to such shares shall terminate immediately without further
obligation on the part of the Company. (vi) Change in Control. (a) If, upon a
Change in Control, (i) the Restricted Stock is assumed by, or a substitute award
granted by, the surviving entity (together with its Related Entities, the
“Surviving Entity”) in the Change in Control (such assumed or substituted award
to be of the same type of award as this Restricted Stock with a value as of the
Control Change Date substantially equal to the value of this Restricted Stock)
and (ii) within 24 months of the Control Change Date, Participant’s employment
with the Surviving Entity is terminated by the Surviving Entity without Cause
(defined below) or by Participant for Good Reason (defined below), all
restrictions applicable to the shares of Restricted Stock shall immediately
lapse on the date of employment termination and the certificate or certificates
representing the shares of Common Stock upon which the restrictions have lapsed
shall be delivered to Participant. (b) For purposes of this subsection 2(d)(vi),
“Cause” shall mean (i) the willful and continued failure by Participant to
substantially perform his or her duties with the Surviving Entity (other than
any such failure resulting from Participant’s incapacity due to physical or
mental illness) after a written demand for substantial performance is delivered
to Participant by the Surviving Entity, which demand specifically identifies the
manner in which the Surviving Entity believes that Participant has not
substantially performed his or her duties, or (ii) the willful engaging by
Participant in conduct which is demonstrably and materially injurious to the
Surviving Entity, monetarily or otherwise. For purposes of this paragraph, no
act, or failure to act, on Participant’s part shall be deemed "willful" unless
done, or omitted to be done, not in good faith and without reasonable belief
that the action or omission was in the best interest of the Surviving Entity.
(c) For purposes of this Section 2(d)(vi), “Good Reason” shall have the meaning
given to such term in the Executive Severance Agreement between Participant and
the Company effective January 1, 2011, as such agreement from time to time may
be amended, modified, extended or replaced by a successor agreement or plan. (d)
If, upon a Change in Control, the Restricted Stock is not assumed by, or a
substitute award granted by, the Surviving Entity in the Change in Control as
provided in subsection 2(d)(vi)(a) above, all restrictions applicable to the
shares of Restricted Stock shall immediately lapse on the Control Change Date
and the certificate or certificates representing the shares of Common Stock upon
which the restrictions have lapsed shall be delivered to Participant.



--------------------------------------------------------------------------------



 
[a102005.jpg]
3. Recoupment Policy. Notwithstanding any other provision in this Agreement to
the contrary, the Stock Award and underlying Restricted Stock granted under this
Agreement are subject to recoupment by the Company in accordance with the
Company’s Policy on Recoupment of Executive Incentive Compensation in effect on
the date of this Agreement, as such policy is interpreted and applied by the
Company’s board of directors. 4. Governing Law. This Agreement shall be governed
by the laws of the Commonwealth of Virginia. 5. No Right to Continued
Employment. The grant of Restricted Stock hereunder does not confer upon
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate his employment at any time. 6. Change in Capital
Structure. The terms of this award shall be adjusted as the Committee determines
is equitably required in the event the Company effects one or more stock
dividends, stock split-ups, subdivisions or consolidations of shares or other
similar changes in capitalization. 7. Conflicts. In the event of any conflict
between the provisions of the Plan as in effect on the date hereof and the
provisions of this Agreement, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof. 8. Participant Bound by Plan. Participant hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all the terms and provisions
thereof. 9. Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees and personal representatives of Participant and the
successors of the Company.



--------------------------------------------------------------------------------



 
[a102006.jpg]
IN WITNESS WHEREOF, OWENS & MINOR, INC. has caused this Agreement to be signed
by a duly authorized officer and Participant has affixed his or her signature
hereto. OWENS & MINOR, INC. By: President & Chief Executive Officer PARTICIPANT
____________________________________ Name:______________________________
26333.000083 RICHMOND 1439057v2



--------------------------------------------------------------------------------



 